DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to restriction requirement of 04/01/2022, applicant amended claims 15 and 20 and cancelled claims 26-30.  The restriction is withdrawn and claims 1-25 are being examined

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Njemanze [US 6468219 B1] in view of Hoctor [US 20050154299 A1].
As per claim 1, Njemanze teaches a hemodynamic monitoring method (Njemanze Fig 1, Fig 9), comprising: 
subcutaneously placing a sensor implant in a patient in tissue adjacent a target blood vessel (Njemanze Fig 9,  Col 12 line 66 to Col 13 line 1 “FIG. 9 shows the implantation of the transcranial Doppler ultrasound device 32 inserted in a subcutaneous pocket below the clavicle’); 
generating a data stream with said sensor implant  and transmitting said data stream to a computing device (Njemanze Fig 1, collection, generation and transmission to monitor 11 / microcomputer 10).
Njemanze does not expressly teach the data stream from which pulse wave velocity of the target blood vessel during a sensing period can be determined and the computing device configured to determine pulse wave velocity for the target blood vessel and blood pressure for the patient using said data stream.
Hoctor in an analogous field of ultrasonic monitoring teaches the data stream from which pulse wave velocity of the target blood vessel during a sensing period can be determined (Hoctor ¶0025 “acoustic data by transducing ultrasound wave energy…estimating the velocity of a pulse wave traveling down the artery based on a second set of the acoustic data”, ¶0073 “P(t) represents the estimated pressure at the time of the ultrasound measurements”) and the computing device configured to determine pulse wave velocity for the target blood vessel and blood pressure for the patient using said data stream (Hoctor ¶0026 steps a through f).
	Hence, Hoctor discloses how ultrasonic waves can be processed to perform blood pressure, and velocity measurements.  Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify method in Njemanze, by integrating such processing of data as in Hoctor.  The motivation would be to provide blood pressure and velocity monitoring that takes into account elastic properties of the artery being examined, thus reducing errors in measurements (Hoctor abstract ¶0021-¶0022).

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Njemanze in view of Hoctor as applied to claim 1 above, and further in view of Sienko [US 20190184113 A1].
	As per claim 4, Njemanze in view of Hoctor teaches claim 1 as discussed above.  Njemanze in view of Hoctor does not expressly teach wherein said subcutaneously placing comprises: injecting the sensor implant into the patient tissue using an injection device having a hollow sheath with a sharpened distal end; positioning the sensor implant in tissue at a placement location within about 2 mm to about 50 mm of the target blood vessel.
	Sienko teaches wherein said subcutaneously placing comprises: injecting the sensor implant into the patient tissue using an injection device having a hollow sheath with a sharpened distal end (Sienko Fig 1, ¶0002, ¶0030).
	Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify method in Njemanze in view of Hoctor, by using device as in Sienko.  The motivation would be to provide a scheme that reduces the training required for administration of subdermal implants and subcutaneous injections (Sienko ¶0006). 
Njemanze in view of Hoctor and Sienko does not expressly state positioning the sensor implant in tissue at a placement location within about 2 mm to about 50 mm of the target blood vessel.  However, Njemanze and Sienko is directed to placing implant in the subcutaneous layer, which is what invention also claims to achieve.  The given dimensions are well within scope of a person of ordinary skill.  As per MPEP 2144.05, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”  in the instant case, a person of ordinary skill can find an optimum placement location for the implant in the subcutaneous layer.  
	
Claims 10, 12 rejected under 35 U.S.C. 103 as being unpatentable over Njemanze in view of Hoctor as applied to claim 1 above, and further in view of Degertekin [US 20050200241 A1].
As per claim 10, Njemanze in view of Hoctor teaches claim 1 as discussed above.  Njemanze in view of Hoctor further teaches wherein said sensor implant is a unitary sensor implant comprising first and second spaced apart ultrasound transducers (Hoctor Fig 4 items), 
Njemanze in view of Hoctor does not expressly teach an accelerometer and a temperature sensor.
Degertekin teaches an accelerometer and a temperature sensor (Degertekin ¶0066 “the cMUT 200 can be utilized to sense a variety of real-time information. For example, the device can be adapted to be a pressure sensor, a temperature sensor, … an accelerometer,”).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify method in Njemanze in view of Hoctor, by integrating other sensor functionality to the CMUTs, as in Degertekin.  The motivation would be to collect multiple data types using the same implant.
As per claim 12, Njemanze in view of Hoctor and Degertekin does not expressly teach placing plural of said unitary sensor implants and generating unique said data streams with each said unitary sensor implant.  However this is only directed to using same type of sensors in multiple locations of the body.  This would have bene an obvious modification since it only requires duplication of parts and the application of the method to different locations.  Operators /users  sensors commonly do this if data from different locations are needed for analysis. 

Allowable Subject Matter
Claims  2-3, 5-9, 11, 13-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 2, Njemanze in view of Hoctor (discussed above) teaches, wherein said generating a data stream comprises: generating and receiving pulse echoes representing inner and outer walls of the target blood vessel at first and second sensing locations with first and second ultrasound sensors (Hoctor ¶0027 “transmitting beams of ultrasonic wave energy that intersect the artery at two or more locations separated by a distance along the axis of the artery… transmitted and returned from the artery wall”, Fig 10, ¶0078); detecting changes in target blood vessel diameter at the first and second sensing locations based on said pulse echoes (Hoctor ¶0026 “estimating the diameter of the artery based on a first set of the acoustic data;”).  The combination of references does not additionally teach measuring a time between detecting of a change in target blood vessel diameter at the first sensing location and at the second sensing location.  None of additional references made of record, applied individually or in combination  teaches all limitations as recited in claims.  Claims 3, 5-9, 11, 13-25, depend form or encompass similar limitations and are also objected as allowable for same reasons.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793